Case 4:17-cv-10506-LVP-DRG ECF No. 76 filed 08/06/20           PageID.2124      Page 1 of 13




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 FANESTER JAMES,

       Plaintiff,                                       Civil Case No. 17-10506
                                                        Honorable Linda V. Parker
       v.

 CITY OF DETROIT, a municipal corporation,
 SAMUEL PIONESSA, REGINALD BEASLEY,
 NICO HURD, ALANNA MITCHELL,
 JUAN DAVIS, JOHNNY FOX,
 SAMUEL GALLOWAY, JASON CLARK,
 AND LAMAR WILLIAMS,
 in their individual and official capacities,

      Defendants.
 _____________________________________/

        OPINION & ORDER DENYING PLAINTIFF’S MOTION FOR
                  RECONSIDERATION (ECF NO. 73)

       Plaintiff Fanester James brought this action against the City of Detroit and

 City of Detroit Police Officers Samuel Pionessa, Reginald Beasley, Nico Hurd,

 Alanna Mitchell, Juan Davis, Johnny Fox, Samuel Galloway, Jason Clark, and

 Lamar Williams after Plaintiff’s front door was rammed into her face during a

 narcotics raid. Plaintiff alleged (i) excessive force; (ii) unlawful search and

 seizure; (iii) municipal liability; (iv) intentional infliction of emotional distress; (v)

 gross negligence, willful and wanton misconduct, and assault and battery; and (vi)




                                             1
Case 4:17-cv-10506-LVP-DRG ECF No. 76 filed 08/06/20       PageID.2125     Page 2 of 13




 false imprisonment.1 In an opinion and order entered on December 20, 2019, the

 Court granted Defendants’ Motion and Supplemental Motion for Summary

 Judgment as to all counts. (ECF No. 71.) Presently before the Court is Plaintiff’s

 Motion for Reconsideration. (ECF No. 73.) The motion has been fully briefed.

 (ECF No. 75.) For the reasons that follow, the Court denies Plaintiff’s motion.

                             LEGAL FRAMEWORK

       Local Rule 7.1 provides the following standard of review for motions for

 reconsideration:

             Generally, and without restricting the court’s discretion,
             the court will not grant motions for rehearing or
             reconsideration that merely present the same issues ruled
             upon by the court, either expressly or by reasonable
             implication. The movant must not only demonstrate a
             palpable defect by which the court and the parties and
             other persons entitled to be heard on the motion have been
             misled but also show that correcting the defect will result
             in a different disposition of the case.

 E.D. Mich. LR 7.1(h)(3). Palpable defects are those which are “obvious, clear,

 unmistakable, manifest or plain.” Mich. Dep’t of Treasury v. Michalec, 181 F.

 Supp. 2d 731, 734 (E.D. Mich. 2002). “It is an exception to the norm for the Court

 to grant a motion for reconsideration.” Maiberger v. City of Livonia, 724 F. Supp.

 2d 759, 780 (E.D. Mich. 2010). “[A] motion for reconsideration is not properly



 1
   In her response to Defendants’ Motion for Summary Judgment, Plaintiff waived
 the false imprisonment claim. (ECF No. 61 at Pg. ID 1376.)
                                          2
Case 4:17-cv-10506-LVP-DRG ECF No. 76 filed 08/06/20         PageID.2126      Page 3 of 13




 used as a vehicle to re-hash old arguments or to advance positions that could have

 been argued earlier but were not.” Smith ex rel. Smith v. Mount Pleasant Pub.

 Sch., 298 F. Supp. 2d 636, 637 (E.D. Mich. 2003) (citing Sault Ste. Marie Tribe of

 Chippewa Indians v. Engler, 146 F.3d 367, 374 (6th Cir. 1998)).

                                      ANALYSIS2

         In her Motion for Reconsideration, Plaintiff contends that the Court

 committed palpable error regarding Plaintiff’s (i) excessive force claim and (ii)

 unlawful search and seizure claim. (ECF No. 73 at Pg. ID 2050, 2055.)

     (i) Did the Court Commit Palpable Error Regarding Plaintiff’s Excessive Force
                                       Claim?

         When granting summary judgment as to Plaintiff’s excessive force claim,

 the Court reasoned as follows:

               Plaintiff would have the factfinder believe that the events
               happened in the following order: (i) eye contact; (ii)
               Defendant Pionessa’s order to ram; then (iii) forced entry.
               But, in her deposition testimony, Plaintiff stated only
               that—from eye contact to forced entry—one second
               passed. (ECF No. 58-7 at Pg. ID 962-63.) For the
               purposes of this analysis, the Court accepts this as fact.
               The next question is: when did Defendant Pionessa give
               the order to ram? Plaintiff points to no answer and
               provides no evidence upon which a jury can establish this
               fact. To be clear, if the order was given before the alleged
               eye contact, the force used cannot be said to be
               “objectively unreasonable.” If the order was given after

 2
   The Court provided a detailed account of the relevant factual background in its
 December 20, 2019 Opinion and Order. (ECF No. 71 at Pg. ID 2020-22.) Those
 facts need not be repeated here.
                                          3
Case 4:17-cv-10506-LVP-DRG ECF No. 76 filed 08/06/20        PageID.2127      Page 4 of 13




             the alleged eye contact, Plaintiff’s allegation perhaps has
             legs.

             Because Plaintiff provides no evidence regarding when
             Defendant Pionessa even gave the order (e.g., Plaintiff
             hearing Defendant Pionessa yell the order after the alleged
             eye contact), a more apt recitation of Plaintiff’s argument
             is as follows: because the alleged eye contact was made
             and then the door forced open, the order must have been
             given sometime after the alleged eye contact. This
             argument is faulty. Without affirmative evidence of when
             the order was given, the probability that the order was
             given before the alleged eye contact is equal to the
             probability that the order was given after the alleged eye
             contact.

             In other words, to make out her argument of (i) eye
             contact; (ii) Defendant Pionessa’s order to ram; then (iii)
             forced entry, Plaintiff provides only a mere basis for
             speculation or conjecture—specifically, eye contact was
             made then the door forced open—and asks that the
             factfinder guess to fill in the important detail of when the
             order was given. Such a request is improper. Lewis v.
             Philip Morris Inc., 355 F.3d 515, 533 (6th Cir. 2004)
             (“[T]o survive a motion for summary judgment, the non-
             moving party must . . . show sufficient probative evidence
             [that] would permit a finding in [his] favor on more than
             mere speculation, conjecture, or fantasy.” (citations
             omitted)); see also . . . Pers. v. Wal-Mart Stores, Inc., 921
             F.2d 276 (6th Cir. 1990) (unpublished) (affirming
             summary judgment where jury could only speculate about
             facts for which evidence was lacking).

             Because Plaintiff fails to present evidence regarding when
             Defendant Pionessa gave the order, there is insufficient
             evidence with which a jury can reasonably conclude that
             Defendant Pionessa gave the order to ram after making the
             alleged eye contact with Plaintiff. Thus, no genuine issues
             of material fact remain and Defendants are entitled to
             summary judgment as to Count I.
                                          4
Case 4:17-cv-10506-LVP-DRG ECF No. 76 filed 08/06/20          PageID.2128    Page 5 of 13




 (Order, ECF No. 71 at Pg. ID 2024-26.)

       Plaintiff’s issue with the aforementioned analysis is four-fold: (i) Plaintiff

 did not state that only “one second” passed between eye contact and Defendant

 Pionessa’s forced entry (rather, according to Plaintiff, “[her] testimony is

 ambiguous as to the specific time”); (ii) the Court did not consider Defendant

 Pionessa’s testimony that a “couple seconds” passed between the time “no answer

 [was] given” and the order;3 (iii) the Court did not consider Defendant Galloway’s

 testimony that only one second passed between the order and the forced entry; and

 (iv) “the Court’s use of ‘probabilities’ is indictive of improperly weighing the

 evidence at the summary judgment stage.” (ECF No. 73 at Pg. ID 2051-52.)

       Even accepting the facts as detailed in the first three arguments as true,

 Plaintiff’s excessive force claim still fails because those facts do not suggest that

 the eye contact occurred before the order and Plaintiff does not otherwise identify

 any evidence that the Court has overlooked that would establish that the eye

 contact occurred before the order. Because Plaintiff’s proof fails to establish that

 the eye contact in fact occurred before the order, Plaintiff’s version of events as



 3
  While Plaintiff’s recitation of Defendant Pionessa’s testimony is technically
 correct, a more precise summary of his testimony on this point is that a “couple
 [of] seconds” passed between the moment Defendants arrived at Plaintiff’s front
 door (and no answer was given) and the order. (Pionessa Dep., ECF No. 58-13 at
 Pg. ID 1115.)
                                          5
Case 4:17-cv-10506-LVP-DRG ECF No. 76 filed 08/06/20         PageID.2129    Page 6 of 13




 established by the record—alleged eye contact then, eventually, forced entry—is

 not inconsistent with Defendants’ argument regarding the order of events—order,

 alleged eye contact, then forced entry. This lack of inconsistency between the

 parties’ respective versions of the event means there is no factual dispute to be

 resolved during a trial.

       In her Motion for Reconsideration, Plaintiff contends that the Court “erred in

 weighing [the] evidentiary dispute” when it reasoned that “[w]ithout affirmative

 evidence of when the order was given, the probability that the order was given

 before the alleged eye contact is equal to the probability that the order was given

 after the alleged eye contact.” (Id. at Pg. ID 2051-52.) Plaintiff confuses the

 concept of improper speculation due to a dearth of evidence with that of weighing

 evidence. Plaintiff further contends that the notion that the eye contact occurred

 before the order is an “inference that must be drawn in Plaintiff’s favor.” (Id. at

 Pg. ID 2054.) The Court disagrees.

       When ruling on a motion for summary judgment, courts must accept the

 non-movant’s evidence as true and draw “all justifiable inferences” in the non-

 movant’s favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)

 (emphasis added). Such inferences are drawn when “the non-moving party . . .

 show[s] sufficient probative evidence [that] would permit a finding in [his] favor

 on more than mere speculation, conjecture, or fantasy,” Lewis v. Philip Morris

                                           6
Case 4:17-cv-10506-LVP-DRG ECF No. 76 filed 08/06/20         PageID.2130    Page 7 of 13




 Inc., 355 F.3d 515, 533 (6th Cir. 2004). Put another way, “inferences” based on

 “speculation, conjecture, or fantasy” are not “justifiable.” Of course, the line

 between what is logically inferable and what amounts to speculation can

 sometimes be blurry. To be clear, speculation is a guess, whereas a logical

 inference is a conclusion about a disputed fact drawn from an undisputed fact. Put

 another way, logical inferences are anchored in evidence whereas speculation has

 no factual anchor.

       Here, the undisputed fact is that the eye contact occurred sometime before

 the forced entry. Yet, this undisputed fact does not support the inference that the

 eye contact occurred before the order any more than it supports the inference that

 the order occurred before the eye contact. In short, one must resort to pure

 speculation—rather than legitimate inference—to arrive at the conclusion that the

 eye contact occurred before the order. Because Plaintiff’s proposed inference “can

 be supported by nothing more than speculation, conjecture, empty theorizing and

 creative guesswork,” it cannot be used to defeat a grant of summary judgment.

 Parks v. Warren Corr. Inst., 51 F. App’x 137, 146 (6th Cir. 2002) (finding that

 evidence was insufficient where “web of inference [was] too weak on [the] facts to

 permit any rational trier of fact, absent sheer speculation” to make the factual

 finding); see Chappell v. GTE Products Corp., 803 F.2d 261, 268 (6th Cir. 1986)




                                           7
Case 4:17-cv-10506-LVP-DRG ECF No. 76 filed 08/06/20          PageID.2131     Page 8 of 13




 (observing that “[m]ere personal beliefs, conjecture and speculation are insufficient

 to support” a triable factual inference).4

         Accordingly, the Court denies Plaintiff’s Motion for Reconsideration as to

 Count I (Excessive Force).

     (ii) Did the Court Commit Palpable Error Regarding Plaintiff’s Unlawful Search
                                  and Seizure Claim?

         Plaintiff argues that the Court erred when it dismissed, based on qualified

 immunity, her Fourth Amendment claim based on a knock and announce theory.

 (ECF No. 73 at Pg. ID 2055-56.) Even if true, correcting the defect would not

 result in a different disposition of this claim, as the Court now believes it erred in

 allowing Plaintiff to assert this claim so late in these proceedings.5


 4
   In the Motion for Reconsideration, Plaintiff argues that Defendant Galloway’s
 testimony that a “couple [of] seconds” passed between the moment Defendants
 received no answer while standing at Plaintiff’s front door and the order “expressly
 creates a question of fact as to Plaintiff meeting eyes with an officer before the
 door was ordered breached.” (ECF No. 73 at Pg. ID 2051.) This is not true.
 Critically, Defendant Galloway’s testimony, even if accepted as fact, does not at all
 touch on whether the eye contact occurred before the order. Plaintiff further
 contends that Defendant Galloway’s testimony “[a]t the least . . . creates a fifty-
 fifty split as to the specific timing.” (Id.) Notably however, the fact that Plaintiff
 offers no evidence that would help a jury resolve the “fifty-fifty split” regarding
 whether the alleged eye contact came before or after the order means that the jury
 would have to guess—not infer. Guessing, however, is not within the purview of a
 jury.
 5
   “Until a district court enters a judgment, it may alter or amend any of its orders”
 because, “[u]nder Fed. R. Civ. P. 54(b)[,] an order that determines fewer than all
 the claims or rights of the parties does not terminate the action.” Jaynes v. Austin,
 20 F. App’x 421, 425 (6th Cir. 2001) (noting that such orders are “subject to
                                            8
Case 4:17-cv-10506-LVP-DRG ECF No. 76 filed 08/06/20         PageID.2132    Page 9 of 13




       Plaintiff’s first Motion to Amend/Correct was filed on May 11, 2018,

 approximately six months prior to the discovery deadline. (ECF Nos. 24, 30, 56.)

 In that motion, Plaintiff sought leave to add a retaliation claim. (ECF No. 30 at Pg.

 ID 250, 253; ECF No. 30-5.) On June 15, the Court granted Plaintiff’s motion,

 ordering the Amended Complaint to be filed by June 29. (ECF No. 45.) The

 deadline came and went, and Plaintiff did not file the Amended Complaint. Eight

 months later on February 15, 2019 (specifically, three months after the close of

 discovery and three weeks after Defendants filed their Motion for Summary

 Judgment), Plaintiff filed a second Motion to Amend/Correct. (ECF No. 60.) In

 this new motion, Plaintiff sought leave to add the retaliation claim and a knock and

 announce theory as to her unlawful search and seizure claim. (Id. at Pg. ID 1210-


 revision at any time before the entry of judgment adjudicating all the claims and
 the rights and liabilities of all the parties” (quoting Fed. R. Civ. P. 54(b))).
 Notably, “a timely petition for rehearing [i.e., a Rule 59(e) motion] . . . operates to
 suspend the finality of the . . . court’s judgment, pending the court’s further
 determination whether the judgment should be modified so as to alter its
 adjudication of the rights of the parties.” Miltimore Sales, Inc. v. Int’l Rectifier,
 Inc., 412 F.3d 685, 688 (6th Cir. 2005) (quoting Browder v. Dir., Dept. of Corr.,
 434 U.S. 257, 267 (1978)); see also Quatrine v. Berghuis, 751 F. App’x 885, 888
 (6th Cir. 2018), cert. denied, 140 S. Ct. 302 (2019) (finding “no reason to treat a
 Local Rule 7.1(h) decision any differently” than a Rule 59(e) decision because “[a]
 motion for reconsideration under Local Rule 7.1(h) is like a motion to amend
 judgment under Federal Rule of Civil Procedure 59(e): they both are vehicles for a
 litigant to ask a court to correct a mistake of law or fact”). “Thus, when a Rule
 59(e) motion is filed and finality is suspended, the judgment is neither final nor an
 ‘order from which an appeal lies.’” Miltimore Sales, 412 F.3d at 688 (quoting Fed.
 R. Civ. P. 54(a)). Accordingly, the Court may alter or amend any of its orders until
 it decides Plaintiff’s Motion for Reconsideration.
                                               9
Case 4:17-cv-10506-LVP-DRG ECF No. 76 filed 08/06/20         PageID.2133     Page 10 of 13




 11 ¶ 6, 1215 ¶ 28.) In this motion, Plaintiff stated that “due to clerical oversight,

 the [Proposed] Amended Complaint [the] Court permitted Plaintiff to file . . . was

 never filed” but “the parties’ conducted discovery specifically relating to the . . .

 Retaliation Claim.” (Id. at Pg. ID 1210-11.) Notably, Plaintiff also conceded that

 she “[did] not expressly articulate[]” a knock and announce theory in the initial

 Complaint. (Id. at Pg. ID 1212.) But after “discover[ing] that . . . Defendants’

 omitted [from their summary judgment motion] any argument relating to the

 failure to knock and announce,” Plaintiff was seeking leave to “clarify that Count

 II includes Defendants’ failure to knock and announce.” (Id. at Pg. ID 1211,

 1215.)

          The Court subsequently granted Plaintiff’s second Motion to

 Amend/Correct, “given that both parties were deposed following the amendment

 and sought information pertaining to the additional claim.” (ECF No. 65 at Pg. ID

 1920-21.) To support this conclusion, the Court cited “James 9/16/18 Dep., ECF

 No. 6-3 at 73: 13-15.” (Id. at Pg. ID 1921.) This portion of the James Deposition

 relates to the retaliation claim—not a knock and announce theory. The Court did

 not make this distinction clear.

       As the Sixth Circuit has explained, “[a]llowing an amendment after

 discovery is closed and summary judgment motions are ‘fully briefed’ imposes

 significant prejudice on defendants.” Siegner v. Twp. of Salem, 654 F. App’x 223,

                                           10
Case 4:17-cv-10506-LVP-DRG ECF No. 76 filed 08/06/20        PageID.2134    Page 11 of 13




 228 (6th Cir. 2016). “When amendment is sought at a late stage in the litigation,

 there is an increased burden to show justification for failing to move earlier.” Id.

 (quoting Wade v. Knoxville Utils. Bd., 259 F.3d 452, 459 (6th Cir. 2001)).

 Notably, Plaintiff did not provide any excuse or justification for her delay in

 seeking leave to amend once she became aware of the basis of her knock and

 announce theory.”6 Duggins v. Steak ‘N Shake, Inc., 195 F.3d 828, 834 (6th Cir.

 1999) (finding no abuse of discretion for denying the plaintiff’s motion to amend

 the complaint where the plaintiff was aware of the basis of the claim, but provided

 no justification for the delay, and discovery had closed, the dispositive motion


 6
   Plaintiff argued that “there could not have been undue delay [as to the knock and
 announce theory] as Plaintiff still believes that it is properly pled as an inherent
 aspect of her Fourth Amendment search and seizure count.” (ECF No. 60 at Pg.
 ID 1212.) The Court is not persuaded. Plaintiff cites to a single case to support
 this assertion: Wilson v. Arkansas, 514 U.S. 927, 929 (1995). But there, unlike
 here, the “[p]etitioner asserted that the search warrant was invalid on various
 grounds, including that the officers had failed to ‘knock and announce’ before
 entering her home.” Id. There is nothing in Plaintiff’s initial pleading suggesting
 that she was asserting this theory to support her Fourth Amendment unlawful entry
 claim. (See ECF No. 1.) Plaintiff further argued that she “[did] not delay[] in
 bringing this amendment; upon reading Defendants’ motion for summary
 judgment, Plaintiff immediately sought a concurrence from Defense counsel
 regarding the proposed amendment.” (ECF No. 60 at Pg. ID 1216.) This
 argument also fails because “a plaintiff may not expand his claims to assert new
 theories for the first time in response to a summary judgment motion.” Desparois
 v. Perrysburg Exempted Vill. Sch. Dist., 455 F. App’x 659, 662 (6th Cir. 2012); see
 also Leary v. Daeschner, 349 F.3d 888, 908 (6th Cir. 2003) (affirming denial of
 motion for leave to amend complaint where plaintiffs were “‘obviously aware of
 the basis of the claim for many months,’ but nonetheless failed to pursue the claim
 until after it was brought to their attention by [defendant’s] final summary
 judgment motion”).
                                             11
Case 4:17-cv-10506-LVP-DRG ECF No. 76 filed 08/06/20        PageID.2135     Page 12 of 13




 deadline had passed, and a motion for summary judgment had been filed); Pittman

 v. Experian Info. Sols., Inc., 901 F.3d 619, 642 (6th Cir. 2018) (same).

       Moreover, the Court finds unpersuasive Plaintiff’s contention that adding a

 knock and announce theory “will not unduly prejudice Defendants as . . . various

 evidence from both Plaintiff and Defendants have been elicited regarding” the

 theory. (ECF No. 60 at Pg. ID 1216). Because Plaintiff waited until three days

 before filing its summary judgment response to attempt to add the knock and

 announce theory, “[Defendants] had no notice that [they] would have to defend

 against such allegations” and “had no opportunity to collect evidence in its defense

 against [the theory] during the discovery phase.” Desparois, 455 F. App’x at 667.

 Indeed, Plaintiff’s delay “denie[d] [] [D]efendant[s] sufficient notice of what

 claims to investigate,” West v. Wayne Cty., 672 F. App’x 535, 541 (6th Cir. 2016)

 (citations omitted), and what specific questions to ask.

       Ultimately, to the extent that Plaintiff sought leave to add a knock and

 announce theory, the Court should have denied the amendment as Plaintiff unduly

 delayed in moving for leave to amend as to the theory and the amendment caused

 undue prejudice to Defendants. For this reason, the Court strikes the portions of

 the First Amended Complaint related to the knock and announce theory and denies




                                          12
Case 4:17-cv-10506-LVP-DRG ECF No. 76 filed 08/06/20          PageID.2136    Page 13 of 13




 Plaintiff’s Motion for Reconsideration as to this theory under Count II (Unlawful

 Search and Seizure) as moot.7

                                     CONCLUSION

          Because Plaintiff fails to demonstrate palpable defects the correction of

 which would result in a different disposition of the case, the Court denies the

 Motion for Reconsideration.

          Accordingly,

          IT IS ORDERED that Plaintiff’s Motion for Reconsideration (ECF No. 73)

 is DENIED.

          IT IS SO ORDERED.
                                                  s/ Linda V. Parker
                                                  LINDA V. PARKER
     Dated: August 6, 2020                        U.S. DISTRICT JUDGE


 7
  In the second Motion to Amend/Correct, Plaintiff argued that, “if this Court is
 unwilling to consider this failure to knock and announce as part of Plaintiff’s
 unlawful search and seizure count, Plaintiff is within her statute of limitations until
 September 6, 2019 to bring a new claim; i.e. she can file another lawsuit.” (ECF
 No. 60 at Pg. ID 1212-13.) In response, Defendants pointed out that “[t]his
 argument ignores the matter of res judicata[],” (ECF No. 62-1 at Pg. ID 1634),
 which “bar[s] [] parties from relitigating issues that were actually litigated” or
 “could have been raised in an earlier action,” J.Z.G. Res., Inc. v. Shelby Ins. Co.,
 84 F.3d 211, 214 (6th Cir. 1996) (emphasis in original). Not only does the Court
 agree with Defendants but also Plaintiff did not file a reply brief or otherwise
 address this argument. Boone v. Heyns, No. 12-14098, 2017 WL 3977524, at *5
 (E.D. Mich. Sept. 11, 2017) (finding that an “argument[] [is] deemed conceded and
 waived” where plaintiff did not refute it in his brief); see also McPherson v.
 Kelsey, 125 F. 3d 989, 995 (6th Cir. 1997) (“[I]ssues adverted to in a perfunctory
 manner, unaccompanied by some effort at developed argumentation, are deemed
 waived.”).
                                           13
